663 S.E.2d 855 (2008)
STATE of North Carolina
v.
Steven Charles PRUSH.
No. 466P07.
Supreme Court of North Carolina.
June 11, 2008.
Jarvis Edgerton, IV, for Prush.
David Gordon, Assistant Attorney General, Thomas J. Keith, District Attorney, for State of NC.
*856 Prior report: ___ N.C.App. ___, 648 S.E.2d 556.

ORDER
Upon consideration of the petition filed on the 26th day of September 2007 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th day of June 2008."